          Case 1:19-cv-00116-DCN Document 21 Filed 06/19/20 Page 1 of 3




Samuel L. Linnet, Esq.
ALTURAS LAW GROUP, PLLC
115 Second Avenue South
Hailey, Idaho 83333
Tel: 208/788-6688
Fax: 208/788-7901
ISB# 9788
sam@alturaslawgroup.com

Attorney for Plaintiffs

                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


DAKOTA KING HUTTON​, an individual,
and ​EMILY THAYER​, an individual,

        Plaintiffs,

v.

BLAINE COUNTY SCHOOL
DISTRICT #61​, an Idaho public school
district; ​GWENCAROL HOLMES​,                  Case No. 1:19-cv-00116-DCN
individually and in her official capacity as
Superintendent of the Blaine County School     NOTICE OF FIRM CHANGE FOR
district; ​AMANDA LACHANCE​,                   PLAINTIFFS’ COUNSEL
individually and in her official capacity as
Clerk of the School Board; ​HEATHER
CROCKER​, individually and in her official
capacity as Director of Communications;
TERESA MCGOFFIN​, individually and in
her official capacity as Director of
Technology; ​JOHN P. PEARCE​,
individually and as Principal of Wood River
High School; ​KEITH NELSON​,




NOTICE OF FIRM CHANGE FOR PLAINTIFFS’ COUNSEL​/1
         Case 1:19-cv-00116-DCN Document 21 Filed 06/19/20 Page 2 of 3




individually and in his official capacity as
Vice Principal of Wood River High School;
MICHAEL GLENN​, individually and in
his official capacity as Principal of Silver
Creek High School; and ​JOHN DOE​,
whose true name is not yet known to the
Plaintiffs, individually and in their official
capacity as the person managing information
on the Blaine County School District Google
Drive and/or other relevant information
sharing and storage systems.

       Defendants.



       PLEASE TAKE NOTICE that, Samuel L. Linnet, counsel for the plaintiffs hereby

submits his notice of change in firm affiliation to:

                       Samuel L. Linnet
                       Alturas Law Group, PLLC
                       115 Second Avenue South
                       Hailey, Idaho 83333
                       Tel: 208/788-6688
                       Fax: 208/788-7901


DATED: 6/19/2020


                                                 ALTURAS LAW GROUP, PLLC

                                                 By​ /s/ Samuel L. Linnet
                                                     Samuel L. Linnet
                                                     Attorney for Plaintiffs




NOTICE OF FIRM CHANGE FOR PLAINTIFFS’ COUNSEL​/2
         Case 1:19-cv-00116-DCN Document 21 Filed 06/19/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 19th day of June, 2020, I caused to be served a true
copy of the foregoing document electronically through the CM/ECF system the method indicated
below, and addressed to each of the following:


       E-File/E-Serve                         David P. Gardner
                                              Hawley Troxell Ennis & Hawley, LLP
                                              dgardner@hawleytroxell.com




                                          /s/ Samuel L. Linnet
                                          Samuel L. Linnet




NOTICE OF FIRM CHANGE FOR PLAINTIFFS’ COUNSEL​/3
